Case 1:19-cv-00620-JTN-SJB ECF No. 30, PageID.216 Filed 05/26/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

SERENITY POINT RECOVERY, INC., A
FOREVER RECOVERY, BEHAVIORAL
REHABILITATION SERVICES, BEST DRUG
REHABILITATION,
                                                 Case No. 1:19-cv-00620
Plaintiffs,                                      Hon. Janet T. Neff

v.
                                                 ORAL ARGUMENT REQUESTED
BLUE CROSS BLUE SHIELD OF
MICHIGAN,

Defendant.
___________________________________/

NAPOLI SHKOLNIK PLLC                             BODMAN PLC
By: Matthew McGill Lavin (1046340)               By: Rebecca D’Arcy O’Reilly (P70645)
1750 Tysons Blvd., Ste. 1500                     6th Floor at Ford Field
McLean, VA 22102                                 1901 Saint Antoine Street
(212) 397-1000                                   Detroit, Michigan 48226
MLavin@Napolilaw.com                             (313) 259-7777
                                                 roreilly@bodmanlaw.com
Attorney for Plaintiffs
___________________________________/             SIDLEY AUSTIN LLP
                                                 By: Tacy F. Flint
                                                 Kathleen L. Carlson
                                                 Elizabeth Y. Austin
                                                 One South Dearborn Street
                                                 Chicago, Illinois 60603
                                                 (312) 853-7000
                                                 tflint@sidley.com
                                                 kathleen.carlson@sidley.com
                                                 laustin@sidley.com

                                                 Attorneys for Defendant



                BLUE CROSS BLUE SHIELD OF MICHIGAN’S
     MOTION TO DISMISS FOR LACK OF STANDING PURSUANT TO FEDERAL
             RULES OF CIVIL PROCEDURE 12(b)(1) AND 12(b)(6)

        Pursuant to the Court’s Order dated January 13, 2020 (Dkt. 21), Defendant Blue Cross

Blue Shield of Michigan (“BCBSM”) moves under Federal Rules of Civil Procedure 12(b)(1)
Case 1:19-cv-00620-JTN-SJB ECF No. 30, PageID.217 Filed 05/26/20 Page 2 of 2




and 12(b)(6) to dismiss the Complaint (Dkt. 1) for Plaintiffs’ lack of ERISA standing. BCBSM

respectfully requests that the Court grant this Motion for the reasons set forth in the

accompanying brief.

       BCBSM satisfied Local Rule 7.1(d) before filing this Motion by submitting a Request for

Pre-Motion Conference (Dkt. 8) and participating in a Pre-Motion Conference held before the

Court on November 15, 2019 (Dkt. 16).




Dated: February 24, 2020                           Respectfully submitted,

                                                   /s/ Rebecca D’Arcy O’Reilly
                                                   Rebecca D’Arcy O’Reilly (P70645)
                                                   BODMAN PLC
                                                   6th Floor at Ford Field
                                                   1901 Saint Antoine Street
                                                   Detroit, Michigan 48226
                                                   (313) 259-7777

                                                   Tacy F. Flint
                                                   Kathleen L. Carlson
                                                   Elizabeth Y. Austin
                                                   SIDLEY AUSTIN LLP
                                                   One South Dearborn
                                                   Chicago, IL 60603
                                                   (312) 853-7000
                                                   tflint@sidley.com
                                                   kathleen.carlson@sidley.com
                                                   laustin@sidley.com


                                                   Attorneys for Defendant
